Name: Commission Regulation (EEC) No 525/88 of 22 February 1988 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 2. 88 Official Journal of the European Communities No L 53/35 COMMISSION REGULATION (EEC) No 525/88 of 22 February 1988 on the supply of various lots of butteroil as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as amended by Regulation (EEC) No 3785/87 (2), and in particular Article 6 (1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement ^) lays down the list of countries and organiz ­ ations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 765 tonnes of butteroil ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. I Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 1988. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 356, 18 . 12. 1987, p. 8 . (3) OJ No L 136, 26. 5. 1987, p. 1 . (") OJ No L 204, 25. 7. 1987, p. 1 . No L 53/36 Official Journal of the European Communities 27. 2. 88 ANNEX I LOT A 1 . Operation No ('): 970/87  Commission Decision of 30 July 1987 2. Programme : 1987 3. Recipient : Burundi 4. Consignee 0 : Laiterie centrale de Bujumbura, boÃ ®te postale 979, Bujumbura (Tel. : 4806, 6146) 5. Place or country of destination : Burundi 6. Product to be mobilized : butteroil \ 7. Characteristics and quality of the goods (3) : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7, (under I.3.I and 2)) 8 . Total quantity : 30 tonnes 9. Number of lots : 1 10 . Packaging and marking : 5 kilograms (OJ No C 216, 14. 8 . 1987,- p. 7 (under 1.3.3.1 and 2)) Supplementary markings on the packaging : 'ACTION N » 970/87 / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE AU BURUNDI' (OJ No C 216, 14. 8 . 1987, p. 8 , under 1.3.4)) 11 . Method of mobilization of the product : purchase from Service deconomie rurale, 113  115, rue de Hollerich, Luxembourg (Tel.: 47 84 17, Telex : 2537 + ) The addresses of the places of storage are given in Annex II Selling price is determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at . port of, shipment stage : 15 to 30 April 1988 18. Deadline for the supply : 30 June 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 1 5 May 1 988 (c) deadline for the supply : 15 July 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, rue de la Loi 200, B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer 0 : Refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29 January 1988) No L 53/3727. 2. 88 Official Journal of the European Communities LOT B 1 . Operation No (') : 723/87  Commission Decision of 19 March 1987 2. Programme : 1987 3. Recipient : Euronaid 4. Representative of the recipient (2) : see OJ No"-C 103, 16. 4. 1987 5. Place or country of destination : Pakistan 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (3) : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7 (under 1.3.1 and 2)) 8 . Total quantity : 35 tonnes 9. Number of lots : 1 10 . Packaging and marking : 5 kilograms (l0) (OJ No C 216, 14. 8 . 1987, p. 7 (under 1.3.3 and 4)) Supplementary markings on the packaging : ¢ACTION No 723/87 / PAKISTAN / WVB / 75330 / KARACHI / FOR FREE DISTRIBUTION* (OJ No C 216, 14. 8 . 1987, p. 8 (under 1.3.4)) 11 . Method of mobilization : purchase from Bundesanstalt fur landwirtschafdiche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (Tel.: 156 40, Telex : 0411727) The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of shipment 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 1 to 30 June 1988 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 30 June 1988 (c) deadline for the supply :  22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : sureau de laide alimentaire, Ã l'attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, rue de la Loi 200, B-1049 Bruxelles, Telex : AGREC 22037 B. ' 25. Refund payable on request by the successful tenderer ^: Refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29 January 1988) No L 53/38 Official Journal of the European Communities 27. 2. 88 LOT C 1 . Operation No (') : 1055/87  Commission Decision of 30 June 1987 2. Programme : 1987 3. Recipient : Bolivia 4. Representative of the recipient ^): Ingeniero Enrique Vargas, Superintendente de AADAA, Calle General Artega n ° 130, Casilla Postal 1437, Arica, Chili (Tel. 527 80 ; Telex : 221043) 5. Place or country of destination : Bolivia 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (3) : to be manufactured from intervention butter (OJ No C 216. 14 . 8 . 1987. o. 7 funder 1.3.1 and 2\\ 8 . Total quantity : 200 tonnes (CI : 100 tonnes ; C2 : 100 tonnes) 9. Number of lots : 1 10. Packaging and marking : 20 kilograms (OJ No C 216, 14. 8 . 1987, p. 7 (under 1.3.3.1 and 2)) Supplementary markings on the packaging : 'ACCIÃ N N « 1055/87 / ACEITE DE MANTEQUILLA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA A BOLIVIA / DISTRIBUCION GRATUITA' (OJ No C 216, 14. 8 . 1987, p. 8, (under 1.13.4)) 11 . Method of mobilization : purchase from 1 Office national interprofessionel du lait et des produits laitiers (Onilait), 2, rue Saint Charles, F-75740 Paris Cedex 15 (Tel : (1 ) 575 62 60 ; Telex : 200745 + ; Telefax : 45 79 28 49) The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : CI : La Paz ; C2 : Oruro 16. Address of the warehouse and, if appropriate, port of landing : Oficinas responsables : OFINAAL, Sr. Angel Castro Ganabria, Jefe Almacenes OFINAAL Prolongacion Cordero n ° 223 (San Jorge), La Paz, (Tel : 36 40 51 ) ; OFINAAL, Sr. Alberto Arrazola, Jefe regional OFINAAL Barrio servicio nacional de caminos n" 76, Oruro, (Tel : 401 91 ) 17. Period for making the goods available at die port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 April 1988 18 . Deadline for the supply : 30 June 1988 19. Procedure for determining the costs of supply : invitation to tender ( 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 May 1988 (c) deadline for the supply : 15 July 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Berlaymont, bureau 6/73, rue de la Loi 200, B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer 0 : Refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29 January 1988 27. 2 . 88 Official Journal of the European Communities No L 53/39 LOT D 1 . Operation No ('): 7/88  Commission Decision of IS October 1987 2. Programme : 1987 3. Recipient : Sudan  Food Aid National Administration (FANA), Ministry of Finance &amp; Economic Planning, PO Box 735, Khartoum (Telex : 324 ; Telegraphic Address : MOANAT) 4. Representative of the recipient (2) : Embassy of the Republic of Sudan, 124, avenue F.D. Roosevelt, B-l 050 Brussels, Tel : 647 94 94 . 5. Place or country of destination : Sudan 6. Product to be. mobilized : butteroil 7. Characteristics and quality of the goods (3) (*) f) (*) : to be manufactured from intervention butter (OJ No C 216, 14. fc . 1987, p. 7 (under 1.3.1 and 2)) 8 . Total quantity : 200 tonnes 9 . Number of lots : 1 10 . Packaging and marking : 5 kilograms (OJ No C 216, 14. 8 . 1987, p. 7 (under 1.3.3.1 and 2)) Supplementary markings on , the packaging : ¢ACTION No 7/88 / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY TO SUDAN' (OJ No C 216, 14. 8 . 1987, p. 8 (under 1.1.3.4) 11 . Method of mobilization : purchase from Bundesanstalt fur landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (Tel.: 156 40 ; Telex : 0411727) The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Port Sudan ' 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 April 1988 18. Deadline for the supply : 15 June 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 May 1988 (c) deadline for the supply : 30 June 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, rue de la Loi 200, B-l 049 Bruxelles, Telex AGREC 22037 B. 25 . Refund payable on request by the successful tenderer 0 : Refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29 January 1988) No L 53/40 Official Journal of the European Communities 27. 2. 88 LOT E 1 . Operation No ('): 20/88  Commission Decision of 19 May 1987 2. Programme : 1987 3 . Recipient : Ligue des societes de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-1211 Geneve 19 (Telex : 22555 LRCS CH) 4. Representative of the recipient (z) : Croissant-Rouge marocain, Palais Mokri, boite postale 189, Takad ­ doum, Rabat (Telex : Alhilal 319-40 m Rabat) 5. Place or country of destination : Morocco 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (3) : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7 (under 13.1 and 2)) 8 . Total quantity : 50 tonnes 9. Number of lots : 1 10. Packaging and marking : 20 kilograms, 20-foot containers f) (OJ No C 216, 14. 8 . 1987, p. 7 (under 1.3.3.1 and 2)) Supplementary markings on the packaging : 'ACTION No 20/88 / A RED CRESCENT WITH THE POINTS FACING TO THE RIGHT / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES' (OJ No C 216, 14. 8 . 1987, p. 8 (under 1.1.3.4)) 11 . Method of mobilization : purchase from l'Office national interprofessionnel du lait et des produits laitiers (Onilait), 2 rue Saint Charles, F-75740 Paris Cedex 15 (Tel : (1)575 62 60 ; Telex : 200745 + ; Telefax : 45792849) The addresses of the places of storage are given in Annex II . Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Casablanca 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 April 1988 18. Deadline for die supply : 15 June 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders f): 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 May 1988 (c) deadline for the supply : 30 June 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10% of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, rue de la Loi 200, B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29 January 1988) 27. 2. 88 Official Journal of the European Communities No L 53/41 LOT F 1 . Operation No ('): 18/88  Commission Decision of 19 May 1987 2. Programme : 1987 3. Recipient : Ligue des societes de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-1211 Geneve 19 (Telex : 22555 LRCS CH) 4. Representative of die recipient : Indian Red Cross Society, Red Cross Building, 1 , Red Cross Road, New Delhi, 110001 , (Telex : 31  66115 ICRS IN) 5. Place or country of destination : India 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (3) : to be manufactured from intervention butter (OJ No C 216, 14. 8. 1987, p. 7 (under 1.3.1 and 2)) 8 . Total quantity : 100 tonnes 9. Number of lots : 1 10. Packaging and marking : 20 kilograms, 20-foot containers f) (OJ No C 216, 14. 8 . 1987, p. 7 (under 1.33.1 and 2)) Supplementary markings on the packaging : 'ACTION No 18/88 / a red cross 15 x 15 cm / GIFT OF THE EUROPEAN ECONOMIC COMMU ­ NITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES' (OJ No C 216, 14. 8 . 1987, p. 8 (under 1.1.3.4)) 11 . Method of mobilization : purchase from Bundesanstalt fur landwirtschaftliche Marktordnung (BALM), Adickesallee 40, D-6000 Frankfurt/Main (Tel.: 156 40 ; Telex : 0411727) The addresses of the places of storage are given in Annex II , Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 . 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Calcutta 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 April 1988 18 . Deadline for die supply : 15 June 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 May 1988 (c) deadline for the supply : 30 June 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau ae i aide alimentaire, Ã l'attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, rue de la Loi 200, B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29 January 1988) No L 53/42 Official Journal of the European Communities 27. 2. 88 LOT G 1 . Operation No ('): 14/88  Commission Decision of 19 May 1987 2. Programme : 1987 3. Recipient : Ligue des societes de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-1211 Geneve 19 (Telex : 22555 LRCS CH) 4. Representative of the recipient (2) : Croissant-Rouge algerien, 15, bis, boulevard Mohamed V  Alger  Telex hilal 67356 dz 5. Place or country of destination : Algeria 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (3) : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7 (under 13.1 and 2)) 8 . Total quantity : 50 tonnes 9. Number of lots : 1 10 . Packaging and marking : 5 kilograms, 20-foot containers f) (OJ No C 216, 14. 8 . 1987, p. 7 (under 1.3.3.1 and 2)) Supplementary markings on the packaging : 'ACTION No 14/88 / a red crescent with the points facing to the right / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES' (OJ No C 216, 14. 8. 1987, p. 8, (under 1.13.4)) 11 . Method of mobilization : purchase from l'Office national interprofessionnel du lait et des produits laitiers (Onilait), 2 rue Saint Charles, F-75740 Paris Cedex 15 (Tel : ( 1 ) 575 62 60 ; Telex : 200745 + ; Telefax : 45 79 28 49) The addresses of the places of storage are given in Annex II Selling price, determined in accordance with Article 2 of Commission Regulation (EEC) No 2315/76 12. Stage of supply : free at port of landing landed 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : Algiers 1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment where die supply is awarded at die port of shipment stage : 15 to 30 April 1988 18. Deadline for the supply : 15 June 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stpge : 1 to 15 May 1988 (c) deadline for the supply : 30 June 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, rue de la Loi 200, B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by die successful tenderer (*) : Refund applicable on 29 January 1988 fixed by Regulation (EEC) No. 238/88 (OJ No L 24, 29 January 1988) 27. 2. 88 Official Journal of the European Communities No L 53/43 LOT H / 1 . Operation No ('): 24/88  Commission Decision of 19 May 1987 2. Programme : 1987 3. Recipient : Ligue des soci6tes de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-1211 Geneve 19 (Telex : 22555 LRCS CH) 4. Representative of the recipient (2) : Croix-Rouge senegalaise, Boulevard F. Roosevelt, boite postale 299, Dakar (Telex : 3206 CSR/SG) 5. Place or country of destination : Senegal 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (3) : to be manufactured from intervention butter (OJ No C 216, 14. 8 ., 1987, p. 7 (under 13.1 and 2)) 8 . Total quantity : 50 tonnes 9. Number of lots : 1 10. Packaging and marking : 20 kilograms, 20-foot containers ( ®) (OJ No C 216, 14. 8 . 1987, p. 7 (under 1.33.1 and 2)) Supplementary markings on the packaging : ¢ACTION No 24/88 / a red cross 15 x 15 cm / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES' (OJ No C 216, 14. 8. 1987, p. 8 (under 1.1.3.4)) 11 . Method of mobilization : purchase from VIB (Voedselvoorzieningsin- en verkoopbureau), Burg. Kessenplein 3, NL-6431 KM Hoensbroek (Tel.: (50 45) 22 20 20 ; Telex : 56396 +) The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Dakar 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making die goods available at the port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 April 1988 18 . Deadline for the supply : 15 June 1988 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (*) : 14 March 19881 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 21 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 May 1988 (c) deadline for the supply : 30 June 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, rue de la Loi 200, B-1049 Bruxelles, Telex AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*): Refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29 January 1988) No L 53/44 Official Journal of the European Communities 27. 2. 88 LOT I 1 . Operation No ('): 26/88  Commission Decision of 19 May 1987 2. Programme s 1987 3. Recipient : Ligue des societ £s de la Croix-Rouge et du Croissant-Rouge, service logistique, case postale 372, CH-1211 Geneve 19 (Telex : 22555 LRCS CH) 4. Representative of the recipient (*) : Croissant Rouge tunisienne, 19, rue d'Angleterre, Tunis 1000 5. Place or country of destination : Tunisia 6. Product to be mobilized : butteroil 7. Characteristics and quality of the goods (3) : to be manufactured from intervention butter (OJ No C 216, 14. 8 . 1987, p. 7 (under 1.3.1 and 2)) 8 . Total quantity : 50 tonnes 9. Number of lots : 1 10. Packaging and marking : 20 kilograms, 20-foot containers (') (OJ No C 216, 14. 8 . 1987, p. 7 (under 13.3.1 and 2)) Supplementary markings on the packaging : 'ACTION No 26/88 / a red crescent with the point facing to the right / BUTTEROIL / GIFT OF THE EUROPEAN ECONOMIC COMMUNITY / ACTION OF THE LEAGUE OF THE RED CROSS SOCIETIES' (OJ No C 216, 14. 8 . 1987, p. 8 (under 1.13.4)) 11 . Method of mobilization : purchase from VIB (Voedselvoorzieningsin- en verkoopbureau), Burg. Kessenplein 3, NL-6431 KM Hoensbroek (Tel.: (50 45) 22 20 20 ; Telex : 56396 +) The addresses of the places of storage are given in Annex II Selling price determined in accordance with Article 2 of Regulation (EEC) No 2315/76 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Tunis 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at die port of shipment where the supply is awarded at the port of shipment stage : 15 to 30 April 1988 18. Deadline for the supply : 15 June 1988 19. Procedure for determining die costs of supply : invitation to tender 20. In die case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4): 14 March 1988, 12 noon 21 . In the case of a second invitation to tender : * (a) deadline for the submission of tenders : 21 March 1988, 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 1 to 15 May 1988 (c) deadline for the supply : 30 June 1988 22. Amount of the tendering security : 20 ECU/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ECU 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, batiment Berlaymont, bureau 6/73, rue de la Loi 200, B-1049 Bruxelles, Telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 29 January 1988 fixed by Regulation (EEC) No 238/88 (OJ No L 24, 29 January 1988) 27. 2. 88 Official Journal of the European Communities No L 53/45 Notes (') The operation number is to be quoted in all correspondence. (*) Commission delegate to contact by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) At the request of the beneficiary the successful tenderer shall deliver a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (4) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the Office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels :  235 01 32,  236 10 97,  235 01 30,  236 20 05. (*) Regulation (EEC) No 2330/87 (OJ L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25' of this Annex. (*) Veterinary certificate issued by an official entity stating that the product derives from healthy animals, was processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and-mouth disease. (*) The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a health certifi ­ cate. 0 The successful tenderer shall give the beneficiaries' representative, at the time of delivery, a certificate of origin. 0 In the case of goods delivered landed at the port of landing, the suppliers shall be responsible for delivery of the containers to the terminal at the port of destination and , shall meet ail handling costs (THC), but shall not be responsible for removal of the goods from the containers. | 1#) The supplier should send a duplicate of the original invoice to : MM De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. Shipment to take place in 20-foot containers ; conditions FCL/LCL, Shippers-count-load and stowage (els). The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying the number of cartons belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer, the number of which is to he to fhp hpnpfiriarv's fnrwafdpr. No L 53/46 Official Journal of the European Communities 27. 2. 88 ANEXO II  BILAG II ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II ANNEX II ANNEXE II ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem A 970/87 36 600 kg Luxfroid EntrepÃ ´ts frigorifiques d'Aubange Zone industrielle B-6798 Aubange B 723/87 42 700 kg Markt- und KÃ ¼hlhallen AG Werk 23, Tempelhof GermaniastraÃ e 14-17 1000 Berlin 42 C 1 055/87 244 000 kg :  155 000 kg  55 000 kg  34 000 kg Frigo de l'alimentation de Bordeaux 42, rue des Douves, F-33031 Bordeaux-Marne. Haute-Auvergne sociÃ ©tÃ © fromagÃ ¨re, 104, avenue du GÃ ©nÃ ©ral Leclerc, F- 1 5003 Aurillac. Lescure et Cie, produits laitiers, Ytrac, F- 1 5130 Arpajon . D 7/88 244 000 kg Markt- und KÃ ¼hlhallen AG . Werk 23, Tempelhof GermaniastraÃ e 14-17 1000 Berlin 42 E 20/88 61 000 kg SA frigorifique du Limonay, gare de la GouesniÃ ¨re, F-35350 Saint-MÃ ©loir-des-Ondes . F 18/88 122 000 kg Vereinigte Molkereizentrale GmbH &amp; Co KG GoltzstraÃ e 1 8-20 1000 Berlin 20 27. 2. 88 Official Journal of the European Communities No L 53/47 NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of, lot NumÃ ©ro du lot Numero della partita Nummer van de partij Numero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters 'Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem G 14/88 61 000 kg SA des glaciÃ ¨res et frigorifiques de Saint-Nazaire, quai du Commerce, F-44601 Saint-Nazaire. ' H 24/88 61 000 kg Vrieshuis Beyer BV Noordeinde 9 NL-7941 AS Meppel I 26/88 61 000 kg Vrieshuis Beyer BV Noordeinde 9 NL-7941 AS Meppel